Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered June 14, 1995, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the third degree, and sentencing him to a term of 21/s to 7 years, unanimously affirmed.
The court properly enhanced defendant’s promised sentence where defendant violated the conditions of the plea. Defendant’s current contention that, having never warned defendant of the possibility of an enhanced sentence, the court was obligated to offer him the opportunity to withdraw the plea, is unpreserved and without merit (People v Berdecia, 223 AD2d 444). Moreover, an enhanced sentence, with no option to withdraw the plea, was independently justified by the fact that defendant obtained a favorable plea bargain through the use of false pedigree information (see, People v Costello, 231 AD2d 446). We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Sullivan, Milonas and Tom, JJ.